FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                               March 13, 2018
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
LAWRENCE CROSS,

      Petitioner - Appellant,

v.                                                            No. 18-6004
                                                       (D.C. No. 5:17-CV-01262-D)
WARDEN BEAR,                                                  (W.D. Okla.)

      Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before LUCERO, KELLY, and EID, Circuit Judges.
                  _________________________________

       Lawrence Cross, a state prisoner proceeding pro se, seeks a certificate of

appealability (COA) to appeal from the district court’s decision to dismiss his 28 U.S.C.

§ 2254 habeas petition for lack of jurisdiction. We deny a COA and dismiss the matter.

       In 2010, Mr. Cross entered a guilty plea in Oklahoma state court to multiple drug

trafficking offenses. In 2012, he filed his first § 2254 habeas petition. The district court

denied the petition and we denied Mr. Cross’s request for a COA. He filed a second

§ 2254 petition in 2015. The district court dismissed it for lack of jurisdiction because it

was an unauthorized second or successive petition, and we denied a COA from the

district court’s dismissal. Mr. Cross filed his third § 2254 petition in the underlying

       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court case in 2017. Because Mr. Cross had not received authorization from this

court to file a successive petition, the district court dismissed it for lack of jurisdiction.

Mr. Cross now seeks a COA to appeal the dismissal.

       To obtain a COA, he must show at a minimum that “jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). He has not made this showing.

       A prisoner may not file a second or successive § 2254 motion unless he first

obtains an order from the circuit court authorizing the district court to consider the

motion. 28 U.S.C. § 2244(b)(3)(A). Absent such authorization, a district court lacks

jurisdiction to address the merits of a second or successive § 2254 petition. See In re

Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

       In his request for a COA, Mr. Cross does not explain how the district court erred

in dismissing his third § 2254 habeas petition for lack of jurisdiction. Mr. Cross had

previously filed two habeas petitions, and he had not received authorization from this

court to file a second or successive § 2254 habeas petition. Reasonable jurists could not

debate the district court’s procedural ruling to dismiss Mr. Cross’s unauthorized second

or successive § 2254 habeas petition for lack of jurisdiction. Accordingly, we deny

Mr. Cross’s request for a COA.

       We deny as moot Mr. Cross’s request to proceed without prepayment of costs or

fees. The relevant statute does not permit litigants to avoid payment of filing and

docketing fees, only prepayment of those fees. See 28 U.S.C. § 1915(a)(1),(b)(1).



                                                2
Though we have ruled on Mr. Cross’s request for a COA, he remains obligated to pay all

filing and docketing fees.


                                           Entered for the Court



                                           ELISABETH A. SHUMAKER, Clerk




                                          3